UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF CALIFORNIA In re:[CASE NAME] ECO2 Plastics Inc. Case No. 09-33702 DM A Delaware Corporation CHAPTER 11 MONTHLY OPERATING REPORT (GENERAL BUSINESS CASE) SUMMARY OF FINANCIAL STATUS MONTH ENDED: Nov-09 PETITION DATE: 11/24/09 1. Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor). Dollars reported in $1 2. Asset and Liability Structure End of Current Month End ofPrior Month As ofPetition Filing a.Current Assets $319,577 b.Total Assets $1,719,577 $1,717,899 c.Current Liabilities $29,074 d.Total Liabilities $15,448,959 $15,419,884 3. Statement of Cash Receipts & Disbursements for Month Current Month Prior Month Cumulative (Case to Date) a.Total Receipts $0 $0 b.Total Disbursements $0 $0 c.Excess (Deficiency) of Receipts Over Disbursements (a - b) $0 $0 $0 d.Cash Balance Beginning of Month $5,678 $5,678 e.Cash Balance End of Month (c + d) $5,678 $0 $5,678 Current Month Prior Month Cumulative (Case to Date) 4. Profit/(Loss) from the Statement of Operations ($29,074) ($29,074) 5. Account Receivables (Pre and Post Petition) $177,755 6. Post-Petition Liabilities $29,074 7. Past Due Post-Petition Account Payables (over 30 days) $0 At the end of this reporting month: Yes No 8. Have any payments been made on pre-petition debt, other than payments in the normal x course to secured creditors or lessors? (if yes, attach listing including date of payment, amount of payment and name of payee) 9. Have any payments been made to professionals?(if yes, attach listing including date of x payment, amount of payment and name of payee) 10. If the answer is yes to 8 or 9, were all such payments approved by the court? x 11. Have any payments been made to officers, insiders, shareholders, relatives?(if yes, x attach listing including date of payment, amount and reason for payment, and name of payee) 12. Is the estate insured for replacement cost of assets and for general liability? (market value) x 13. Are a plan and disclosure statement on file? x 14. Was there any post-petition borrowing during this reporting period? x 15. Check if paid: Post-petition taxes ;U.S. Trustee Quarterly Fees ;Check if filing is current for: Post-petition tax reporting and tax returns: . (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return filings are not current.) I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry believe these documents are correct. Date: 1/5/2010 0:00 /s/ Rodney S. Rougelot Responsible Individual STATEMENT OF OPERATIONS (General Business Case) For the Month Ended 11/30/09 Current Month Actual Forecast Variance Cumulative (Case to Date) Next Month Forecast Revenues: $ 0 $ 0 $ 0 1 Gross Sales $ 0 $ 0 $ 0 $ 0 2 less: Sales Returns & Allowances $ 0 $ 0 $ 0 $ 0 3 Net Sales $ 0 $ 0 $ 0 $ 0 $ 0 4 less: Cost of Goods Sold(Schedule 'B') $ 0 $ 0 $ 0 $ 0 5 Gross Profit $ 0 $ 0 $ 0 $ 0 $ 0 6 Interest $ 0 $ 0 $ 0 $ 0 7 Other Income: $ 0 8 $ 0 9 $ 0 $ 0 $ 0 10 Total Revenues $ 0 $ 0 Expenses: $ 11,423 $ (11,423 ) 11 Compensation to Owner(s)/Officer(s) $ 11,423 $ 25,385 $ 15,698 $ (15,698 ) 12 Salaries $ 15,698 $ 34,884 $ 0 13 Commissions $ 0 14 Contract Labor $ 0 15 Rent/Lease: Personal Property $ 1,500 $ 0 16 Real Property $ 32,284 $ 0 17 Insurance $ 18,373 $ 0 18 Management Fees $ 0 19 Depreciation $ 1,953 $ (1,953 ) 20 Taxes: Employer Payroll Taxes $ 1,953 $ 5,786 $ 0 21 Real Property Taxes $ 0 22 Other Taxes $ 0 23 Other Selling $ 0 24 Other Administrative $ 0 25 Interest $ 16,436 $ 0 26 Other Expenses: General $ 500 $ 0 27 Utilities $ 6,000 $ 0 28 Cool Clean Settlement $ 18,750 $ 0 29 Employee Expenses $ 54,905 $ 0 30 $ 0 31 $ 0 32 $ 0 33 $ 0 34 $ 29,074 $ 0 $ (29,074 ) 35 Total Expenses $ 29,074 $ 214,803 $ (29,074 ) $ 0 $ (29,074 ) 36 Subtotal $ (29,074 ) $ (214,803 ) $ 0 37 Reorganization Items: Professional Fees $ 0 38 Provisions for Rejected Executory Contracts $ 0 $ 0 39 Interest Earned on Accumulated Cash from $ 0 Resulting Chp 11 Case 0 $ 0 40 Gain or (Loss) from Sale of Equipment $ 0 41 U.S. Trustee Quarterly Fees $ 0 42 $ 0 $ 0 $ 0 43 Total Reorganization Items $ 0 $ 0 $ (29,074 ) $ 0 $ (29,074 ) 44 Net Profit (Loss) Before Federal & State Taxes $ (29,074 ) $ (214,803 ) $ 0 45 Federal & State Income Taxes $ (29,074 ) $ 0 $ (29,074 ) 46 Net Profit (Loss) $ (29,074 ) $ (214,803 ) Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only): BALANCE SHEET (General Business Case) For the Month Ended 11/30/09 Assets From Schedules Market Value Current Assets 1 Cash and cash equivalents - unrestricted $ 5,678 2 Cash and cash equivalents - restricted $ 36,144 3 Accounts receivable (net) A $ 177,755 4 Inventory B $ 0 5 Prepaid expenses 6 Professional retainers 7 Other: Honeywell License $ 100,000 8 9 Total Current Assets $ 319,577 Property and Equipment (Market Value) 10 Real property C $ 0 11 Machinery and equipment D $ 1,390,000 12 Furniture and fixtures D 13 Office equipment D $ 10,000 14 Leasehold improvements D $ 0 15 Vehicles D $ 0 16 Other: D 17 D 18 D 19 D 20 D 21 Total Property and Equipment $ 1,400,000 Other Assets 22 Loans to shareholders 23 Loans to affiliates 24 25 26 27 28 Total Other Assets $ 0 29 Total Assets $ 1,719,577 * NOTE: Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market prices, etc.) and the date the value was determined. * Differs from original filing due to noted error on cash balance. SCHEDULES TO THE BALANCE SHEET (General Business Case) Schedule A Accounts Receivable and (Net) Payable Receivables and Payables Agings Accounts Receivable [Pre and Post Petition] Accounts Payable [Post Petition] Past Due Post Petition Debt 0 -30 Days $ 0 31-60 Days $ 0 61-90 Days $ 22,218 $ 0 $ 0 91+ Days $ 155,537 $ 0 Total accounts receivable/payable $ 177,755 $ 0 Allowance for doubtful accounts Accounts receivable (net) $ 177,755 Schedule B Inventory/Cost of Goods Sold Types and Amount of Inventory(ies) Cost of Goods Sold Inventory(ies) Balance at End of Month Inventory Beginning of Month 0 Add - Retail/Restaurants - Net purchase $ 0 Product for resale Direct labor $ 0 Manufacturing overhead $ 0 Distribution - Freight in $ 0 Products for resale Other: $ 0 Manufacturer - Raw Materials Work-in-progress Less - Finished goods Inventory End of Month $ 0 Shrinkage $ 0 Other - Explain Personal Use $ 0 Cost of Goods Sold $ 0 TOTAL $ 0 Method of Inventory Control Inventory Valuation Methods Do you have a functioning perpetual inventory system? Indicate by a checkmark method of inventory used. Yes No x How often do you take a complete physical inventory? Valuation methods - FIFO cost Weekly LIFO cost Monthly x Lower of cost or market Quarterly Retail method Semi-annually Other Annually Explain Date of last physical inventory was 9/30/2009 0:00 Date of next physical inventory is Schedule C Real Property Description Cost Market Value Total $ 0 $0 Schedule D Other Depreciable Assets Description Cost Market Value Machinery & Equipment - Plastic Plant $1,190,000 Assets for Sale $200,000 Total $ 0 $1,390,000 Furniture & Fixtures - Total $ 0 $0 Office Equipment - $10,000 Total $ 0 $10,000 Leasehold Improvements - Total $ 0 $0 Vehicles - Total $ 0 $0 Schedule E Aging of Post-Petition Taxes (As of End of the Current Reporting Period) Taxes Payable 0-30 Days 31-60 Days 61-90 Days 91+ Days Total Federal Income Tax Withholding $ 0 FICA - Employee $ 0 FICA - Employer $ 0 Unemployment (FUTA) $ 0 Income $ 0 Other (Attach List) $ 0 Total Federal Taxes $ 0 $ 0 $ 0 $ 0 $ 0 State and Local Income Tax Withholding $ 0 Unemployment (UT) $ 0 Disability Insurance (DI) $ 0 Empl. Training Tax (ETT) $ 0 Sales $ 0 Excise $ 0 Real property $ 0 Personal property $ 0 Income $ 0 Other (Attach List) $ 0 Total State & Local Taxes $ 0 $ 0 $ 0 $ 0 $ 0 Total Taxes $ 0 $ 0 $ 0 $ 0 $ 0 Schedule F Pre-Petition Liabilities List Total Claims For Each Classification - Claimed Amount Allowed Amount (b) Secured claims(a) $ 12,403,473 $ 12,403,473 Priority claims other than taxes $ 115,343 $ 32,700 Priority tax claims $ 206,011 $ 206,011 General unsecured claims $ 2,695,058 $ 2,777,701 (a)List total amount of claims even it under secured. (b)Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and $3,000,000 as the Allowed Amount. Schedule G Rental Income Information Not applicable to General Business Cases Schedule H Recapitulation of Funds Held at End of Month Account 1 Account 2 Account 3 Account 4 Bank Wells Fargo Wells Fargo Account Type Checking Savings Account No. XXXXXXXX XXXXXXXX Account Purpose operations Balance, End of Month $ 5,000 $ 678 Total Funds on Hand for all Accounts $ 5,678 Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report. STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS Increase/(Decrease) in Cash and Cash Equivalents For the Month Ended 11/30/09 Actual Current Month Cumulative (Case to Date) Cash Receipts 1 Rent/Leases Collected $ 0 $ 0 2 Cash Received from Sales $ 0 $ 0 3 Interest Received $ 0 $ 0 4 Borrowings $ 0 $ 0 5 Funds from Shareholders, Partners, or Other Insiders $ 0 $ 0 6 Capital Contributions $ 0 $ 0 7 8 9 10 11 12 Total Cash Receipts $ 0 $ 0 Cash Disbursements 13 Payments for Inventory 0 0 14 Selling $ 0 $ 0 15 Administrative $ 0 $ 0 16 Capital Expenditures $ 0 $ 0 17 Principal Payments on Debt $ 0 $ 0 18 Interest Paid $ 0 $ 0 Rent/Lease: $ 0 $ 0 19 Personal Property $ 0 $ 0 20 Real Property $ 0 $ 0 Amount Paid to Owner(s)/Officer(s) $ 0 $ 0 21 Salaries $ 0 $ 0 22 Draws $ 0 $ 0 23 Commissions/Royalties $ 0 $ 0 24 Expense Reimbursements $ 0 $ 0 25 Other $ 0 $ 0 26 Salaries/Commissions (less employee withholding) $ 0 $ 0 27 Management Fees $ 0 $ 0 Taxes: $ 0 $ 0 28 Employee Withholding $ 0 $ 0 29 Employer Payroll Taxes $ 0 $ 0 30 Real Property Taxes $ 0 $ 0 31 Other Taxes $ 0 $ 0 32 Other Cash Outflows: $ 0 $ 0 33 Legal Fees 34 35 36 37 38 Total Cash Disbursements: $ 0 $ 0 39 Net Increase (Decrease) in Cash $ 0 $ 0 40 Cash Balance, Beginning of Period $ 5,678 * $ 5,678 41 Cash Balance, End of Period $ 5,678 $ 5,678 * Differs from amount listed on bankruptcy filing due to error.
